Citation Nr: 0509899	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-36 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to January 29, 2002 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The veteran requested a hearing before the Board in 
Washington, D.C. when he filed his substantive appeal in 
December 2003.  However, he later withdrew that request.  


FINDINGS OF FACT

The veteran's initial claim of entitlement to service 
connection for PTSD was not received by VA prior to January 
29, 2002.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 29, 2002 for the grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of the discussions in the May 
2002 rating decision and the October 2003 statement of the 
case (SOC).  By means of these documents, the veteran was 
told of the basis for the assignment of the effective date, 
of the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided the actual text of 
the VCAA in the statement of the case issued in October 2003, 
subsequent to the May 2002 RO decision on appeal.  However, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Clearly, the 
claim was readjudicated based upon all the evidence of record 
in the October 2003 statement of the case.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service records, 
service medical records, and April 2002 VA examination 
report.  There is no indication of any relevant records that 
the RO failed to obtain.  The veteran's various 
communications indicate that he has no additional evidence to 
submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The Board notes that VA examinations are authorized 
when the medical evidence accompanying a claim for disability 
compensation or pension is not adequate for rating purposes.  
38 C.F.R. § 3.326(a) (2004).  That is not the case here and 
an examination would be of no evidentiary value as it would 
have occurred after the receipt of his initial claim of 
service connection for PTSD.  Accordingly, such an 
examination will not be scheduled.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.

Earlier Effective Date

The veteran's DD Form 214 reflects awards and decorations 
associated with combat service.  However, the service medical 
records are negative for any psychiatric complaints and 
diagnoses.  

In January 1972, one month after his discharge from service, 
the veteran filed a claim alleging entitlement to service 
connection for a shrapnel wound, facial scar, and jungle rot.  
Psychiatric disabilities were not claimed.  

On January 29, 2002, VA received the veteran's claim of 
entitlement to service connection for PTSD.  In a stressor 
statement provided in February 2002, the veteran reported 
that his symptoms date back to September 1971.  When he 
underwent a VA examination in April 2002, the veteran 
reported that since his service in Vietnam, he had become an 
introvert and experienced difficulties maintaining employment 
and relationships.  The examiner diagnosed PTSD.  

By rating action of May 2002, service connection was 
established for PTSD.  An effective date of January 29, 2002 
was assigned.  

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

A careful review of the claims folder shows that the veteran 
separated from service in December 1971, and his claim for 
PTSD was submitted on January 29, 2002.  There is no evidence 
that the veteran submitted a claim for PTSD prior to January 
2002.  Since the veteran's original claim for service 
connection for PTSD was received by VA more than one year 
after his separation from active service, the proper 
effective date for the grant of service connection for the 
disability at issue may not be the day following separation 
from service.

The veteran contends that an earlier effective date is 
warranted since his problems date back to his service in 
Vietnam.  However, the April 2002 VA examination report 
provides the only documentation in the record demonstrating 
any psychiatric conditions and complaints.  Therefore, there 
is not any competent evidence that would indicate the date 
entitlement arose.  As the law clearly and unambiguously 
requires that VA assign the date of claim if that claim is 
later than the date entitlement arose, the RO's assignment of 
January 29, 2002 as the effective date for the award of 
service connection for PTSD was correct.  Therefore, the 
claim must be denied.

Based on the above discussion, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date prior to January 29, 2002 
for the grant of service connection for PTSD is denied.





	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


